[Cite as Disciplinary Counsel v. Horton, 124 Ohio St.3d 434, 2010-Ohio-579.]




                        DISCIPLINARY COUNSEL v. HORTON.
[Cite as Disciplinary Counsel v. Horton, 124 Ohio St.3d 434, 2010-Ohio-579.]
Attorney misconduct, including neglecting an entrusted legal matter, failing to
        promptly pay funds a client is entitled to receive, and engaging in conduct
        involving dishonesty, fraud, and deceit — Two-year suspension, with
        second year stayed on conditions.
 (No. 2009-1501 ⎯ Submitted October 20, 2009 ⎯ Decided February 24, 2010.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 08-020.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Debbie Kay Horton of Cleveland, Ohio, Attorney
Registration No. 0033622, was admitted to the practice of law in Ohio in 1986.
        {¶ 2} The Board of Commissioners on Grievances and Discipline
recommends that we suspend respondent’s license to practice for two years and
stay the second year on conditions, including monitored probation, training in
law-office management, stress-management counseling, and repayment of the
legal fees she charged her clients. The recommendation is based on the board’s
findings that respondent settled a couple’s personal-injury claims and endorsed
settlement checks without their authority and then converted the settlement
proceeds to her own use. We accept the findings that respondent committed this
professional misconduct and also accept the recommended sanction of a two-year
suspension from practice with the last year stayed on remedial conditions.
        {¶ 3} Relator, Disciplinary Counsel, charged respondent with multiple
violations of the Disciplinary Rules of the Code of Professional Responsibility. A
panel of three board members heard the case, including the parties’
                             SUPREME COURT OF OHIO




comprehensive stipulations, and then made findings of fact and conclusions of
law and recommended the two-year suspension with a conditional stay of the last
year. The board adopted the panel’s findings of misconduct and recommendation,
but added as a condition that respondent repay a $1,300 legal fee to her clients.
       {¶ 4} The parties have not objected to the board report.
                                    Misconduct
       {¶ 5} A couple retained respondent in February 2005 to recover for
injuries they and their daughter sustained in an automobile accident. The couple
agreed to pay respondent a one-third contingent fee, and respondent explained to
them that the recovery would probably be less than $5,000 because of the
relatively minor injuries involved.     The couple did not, however, authorize
respondent to resolve the dispute by entering into a final settlement agreement.
       {¶ 6} Respondent nevertheless negotiated a settlement on behalf of her
clients. In the summer of 2005, she accepted a $3,800 settlement offer without
notifying her clients or obtaining their consent to the agreement. She then forged
her clients’ signatures on three separate settlement checks, cashed the checks, and
converted the settlement proceeds to her own use. Respondent consequently did
not provide the releases that she had promised to the tortfeasor’s insurance carrier.
       {¶ 7} Respondent’s clients contacted her in October 2006 to inquire
about the status of the case. Respondent falsely represented that she had filed suit
in the Cuyahoga County Common Pleas Court and that a trial was scheduled for
early 2007.     The couple later authorized another lawyer to investigate
respondent’s progress in the case, and that lawyer discovered respondent’s
misrepresentation and conversion.
       {¶ 8} After the discovery of her wrongdoing, respondent, who did not
continuously maintain a client trust account, sent her clients a cashier’s check for
$2,500. Respondent retained $1,300 of the settlement proceeds for fees.




                                          2
                                January Term, 2010




       {¶ 9} Having compromised her clients’ interests by settling their claims
without consent, forging their signatures on the settlement checks, and then
stealing the money, respondent admitted violations of the following Disciplinary
Rules: DR 1-102(A)(4) (prohibiting a lawyer from engaging in conduct involving
dishonesty, fraud, deceit, or misrepresentation), 1-102(A)(6) (prohibiting a lawyer
from engaging in conduct that adversely reflects on the lawyer’s fitness to
practice law), 6-101(A)(3) (prohibiting a lawyer from neglecting an entrusted
legal matter), 9-102(A) (requiring a lawyer to deposit client funds in an
identifiable bank account containing no funds belonging to the lawyer), and 9-
102(B)(4) (requiring a lawyer to promptly pay funds a client is entitled to
receive). The board accepted these admissions and also found respondent in
violation of DR 1-102(A)(5) (prohibiting a lawyer from engaging in conduct that
is prejudicial to the administration of justice) and 7-101(A)(2) (prohibiting a
lawyer from intentionally failing to carry out a contract of professional
employment). We find the evidence of these violations clear and convincing and
confirm that respondent committed this misconduct.
                                      Sanction
       {¶ 10} In recommending a sanction for respondent’s misconduct, the
board considered sanctions imposed in similar cases and weighed the aggravating
and mitigating factors of her case.
       {¶ 11} The board found guidance in Cleveland Bar Assn. v. Mishler, 118
Ohio St.3d 109, 2008-Ohio-1810, 886 N.E.2d 818, summarizing:
       {¶ 12} “In Mishler, an attorney was suspended for two years, with the
second year stayed, upon conditions, for settling a case without authority, forging
the client’s signature, lying to the client about the case, not returning client funds
for a period of time, a failure to account for client funds, and charging excessive
fees. As herein, * * * there was significant mitigating evidence.”




                                          3
                              SUPREME COURT OF OHIO




       {¶ 13} In finding “significant” evidence weighing in favor of leniency, the
board cited respondent’s personal tribulations during the underlying events.
Serious illnesses in her family, caretaking demands that prevented her from
sustaining her formerly busy practice, and her husband’s job loss caused her to
lose her home and file for bankruptcy. These difficulties, while no excuse for
respondent’s transgressions, offered some insight into the pressures she was
enduring at the same time. Other mitigating factors were that respondent, who
did not start practicing law until 1991, had no prior discipline, cooperated during
the disciplinary process, and had made partial restitution to her clients. See Rules
and Regulations Governing Procedure on Complaints and Hearings Before the
Board of Commissioners on Grievances and Discipline (“BCGD Proc.Reg.”)
10(B)(2)(a), (c), and (d). Respondent also presented witness testimony as to her
character and reputation apart from the improprieties that led to the instant
complaint. See BCGD Proc.Reg. 10(B)(2)(e). Finally, respondent acknowledged
the gravity of her ethical breaches and sought counseling from the Ohio Lawyers
Assistance Program (“OLAP”) for stress management. Thus, though respondent
deceived her clients and kept their settlement money until they discovered the
deceit, the board followed Mishler and recommended a two-year suspension with
one year stayed on conditions aimed at assisting in respondent’s rehabilitation.
       {¶ 14} We     accept     the   board’s   findings    of   misconduct        and
recommendation. Respondent is therefore suspended from the practice of law in
Ohio for two years; however, the second year of the suspension is stayed,
provided that respondent (1) complete the three-year treatment regimen in
accordance with OLAP recommendations, (2) complete 12 hours of continuing-
legal-education training in law-office, caseload, and time management, in addition
to the requirements of Gov.Bar R. X, (3) complete one year of monitored
probation pursuant to Gov.Bar R. V(9) under the auspices of a lawyer appointed
by relator, and (4) repay her clients the $1,300 she charged in fees. If respondent




                                         4
                                January Term, 2010




fails to comply with the terms of the stay and probation, the stay will be lifted,
and respondent will serve the entire two-year suspension.
       {¶ 15} Costs are taxed to respondent.
                                                             Judgment accordingly.
       MOYER,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Carol A. Costa,
Assistant Disciplinary Counsel, for relator.
       Murman & Associates, Michael E. Murman, and Raymond S. Gruss, for
respondent.
                            ______________________




                                            5